Title: From George Washington to Robert Morris, 12 September 1776
From: Washington, George
To: Morris, Robert



Sir
Head Quarters N. York 12th Sepr 1776

I have been honored with your favr of the 7th Inst. upon the Subject of Tents for this Army. That you might receive proper Information of the Number wanted, I directed the Quarter Master General to return you an Estimate, whose Office it is to provide them. His Report you will find in the inclosed Letter which I beg leave to refer you, and requesting that the greatest Dispatch may be used in having them made and forwarded. I have the Honor to be with the greatest Respect Sir Your most obt Servt

G.W.

